As filed with the Securities and Exchange Commission on July 16, 2015 Registration No. 333-139955 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MSB FINANCIAL CORP. (Exact name of Registrant as specified in its charter) United States 34-1981437 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1902 Long Hill Road, Millington, New Jersey (Address of principal executive offices) (Zip Code) Millington Savings Bank Savings Plan (Full Title of the Plan) Michael A. Shriner Chief Executive Officer 1902 Long Hill Road Millington, New Jersey 07946 (908) 647-4000 (Name, address and telephone number, including area code, of agent for service) Copies to: Richard Fisch, Esq. James C. Stewart, Esq. Joan S. Guilfoyle, Esq. Jones Walker, LLP 1227 25th Street, N.W. Suite 200 West Washington, D.C.20037 (202) 434-4660 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x This Post-Effective Amendment No. 1 shall become immediately effective upon filing in accordance with Rule 464 under the Securities Act of 1933, as amended. {DC011988.1} Deregistration of Securities MSB Financial Corp., a federal corporation (the “Company”), is filing this Post-Effective Amendment No. 1 in order to deregister certain shares of its common stock, $0.10 par value per share (the “Common Stock”), that were previously registered by the Company for the Millington Savings Bank Savings Plan pursuant to Registration Statement No. 333-139955, filed with the Securities and Exchange Commission on January 12, 2007, relating to the registration of 24,611 shares of the Common Stock and an indeterminate amount of interests issuable under thePlan. Pursuant to the Plan of Conversion and Reorganization by and among MSB Financial, MHC, the Company, and Millington Savings Bank (the “Plan”), the Company is being merged with and into MSB Financial Corp, a Maryland corporation, to be effective on July16, 2015. SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Millington, New Jersey, on the 16th day of July, 2015. MSB FINANCIAL CORP. By: /s/ Michael A. Shriner Michael A. Shriner President and Chief Executive Officer (Duly Authorized Representative) Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities indicated as of the date indicated. /s/ Michael A. Shriner /s/ Robert G. Russell, Jr. Michael A. Shriner Robert G. Russell, Jr. Director, President and Chief Executive Officer (Principal Executive Officer) Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) Date: July 16, 2015 Date: July 16, 2015 /s/ Donald J. Musso /s/ Gary T. Jolliffe Donald J. Musso Gary T. Jolliffe Director Director Date: July 16, 2015 Date: July 16, 2015 /s/ E. Haas Gallaway, Jr. * /s/ W. Scott Gallaway * E. Haas Gallaway, Jr. W. Scott Gallaway Director Director Date: July 16, 2015 Date: July 16, 2015 /s/ Thomas G. McCain * /s/ Ferdinand J. Rossi * Thomas G. McCain Ferdinand J. Rossi Director Director Date: July 16, 2015 Date: July 16, 2015 * By: /s/ Gary T. Jolliffe Gary T. Jolliffe Attorney-in-Fact Date: July 16, 2015 SIGNATURES The Plan.Pursuant to the requirements of the Securities Act of 1933, the plan administrator of the Millington Savings Bank Savings Plan has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Millington, New Jersey on this 16th day of July, 2015. MILLINGTON SAVINGS BANK SAVINGS PLAN By: /s/ Michael A. Shriner Michael A. Shriner Its President On behalf of Millington Savings Bank as Plan Administrator
